Exhibit 32.1 Section 1350 Certification by the Chief Executive Officer In connection with the quarterly report of Homeland Security Network, Inc. (the "Company") on Form 10-QSB for the period ending March 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Peter Ubaldi , Chief Executive Officer of the Company, certify, pursuant to U.S.C. Section 1350, as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ PETER D. UBALDI Peter D. Ubaldi Chief Executive Officer Principal Executive Officer Date: August 20, 2007 32
